12 So. 3d 924 (2009)
Lana J. ALLAN, former wife, Appellant,
v.
Charles Layton ALLAN, former husband, Appellee.
No. 1D09-1007.
District Court of Appeal of Florida, First District.
July 21, 2009.
John S. Mills and Jessie L. Harrell of Mills Creed & Gowdy, P.A., Jacksonville, for Appellant.
No appearance for Appellee.
PER CURIAM.
Appellant's motion to determine jurisdiction, filed June 17, 2009, is granted. As the trial court vacated the order on appeal, there remains no controversy to be resolved by this court. Accordingly, this appeal is dismissed as moot.
DAVIS, BROWNING, and THOMAS, JJ., concur.